           Case 4:20-cr-06002-SAB                    ECF No. 47         filed 02/24/20         PageID.115 Page 1 of 1

          Case 4:20-cr-06002-SAB *SEALED*                      ECF No. 23         filed 01/07/20       PagelD.63           Page 1 of 1
AO 442 (Rev 11111) Arrest Warrant



                                            UNITED STATES DISTRICT COURT
                                                                                                                         FILED IN THE
                                                                      for the                                        U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                         Eastern District of Washington
                                                                                                                Feb 24, 2020
                   United States of America                                                                           SEAN F. MCAVOY, CLERK
                                  v.                                    )
                                                                        )        Case No.    4:20-CR-6002-SAB-2
               ANGELICA VIVIANA SANCHEZ
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                              Defendant


                                                         ARREST WARRANT
To:       Any authorized law enfor.cement officer


          YOU ARE COMMANDED                  to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                      ANGELICA VIVIANA SANCHEZ
who is accused of an offense or violation based on the following document filed with the court:

~     Indictment          o    Superseding Indictment         o   Information       o   Superseding Information           0 Complaint
o     Probation Violation Petition           o   Supervised Release Violation Petition        o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:

    21 U.S.C. 841(a)(I), (b)(1)(A)(viii), 846 CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE 50 GRAMS OF ACTUAL
    (PURE) METI-IAMPHETAMINE
    21 U.S.c. 841(a)(I), (b)(I)(A)(viii) POSSESSION WITH INTENT TO DISTRIBUTE 50 GRAMS OF ACTUAL (PURE)
    METHAMPHETAMINE
    21 U.S.c. 841(a)(I), (b)(I)(C) 18 U.S.C. 2 POSSESSION WITH THE INTENT TO DISTRIBUTE FENTANYL




Date: Jan 07,2020,2:35                 pm


City and state:      Spokane,       Washington                                       Sean F. McAvoy,      Clerk ofCourtJDCE
                                                                                                Printed name and title


                                                                    Return

           This warran~as     received on (date)        ( Ir-;]/~()&U       , and the person was arrested on   (date)      f,,)/J, Q ool.. ()
at (city and state)    10..'$ co f          wA
Date:




                                                                                                Pri~namahd        title
